United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3176
                       ___________________________

                          Abdulkarim Mohamed Dahir

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Lori Swanson, Former Minnesota Attorney General, in individual capacity; Adam
Kujawa, Former Minnesota Assistant Attorney General, in individual capacity and
official capacity; Scott Haldeman, Former Minnesota Assistant Attorney General,
 in individual capacity and official capacity; Kirsi Poupore, Managing Attorney,
 Minnesota Attorney General, in individual capacity and official capacity; Adam
Kohnstamm, Minnesota Assistant Attorney General; Christopher J. Florey, Former
  Minnesota Assistant Attorney General; Alexandria Kieley (Mountain), Former
   Investigator with Minnesota Attorney General; Keith M. Ellison, Minnesota
                        Attorney General in official capacity

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                             Submitted: June 3, 2020
                              Filed: June 8, 2020
                                 [Unpublished]
                                ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________
PER CURIAM.

      Abdulkarim Mohamed Dahir appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 complaint in which he alleged he was improperly included as a
defendant in the criminal case against his business. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       After de novo review, this court concludes that the district court properly
dismissed the complaint as Dahir failed to state any claim upon which relief may be
granted. See Montin v. Moore, 846 F.3d 289, 292 (8th Cir. 2017) (standard of
review); Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670 (8th Cir. 2013) (this court
may affirm on any basis supported by record). The criminal complaints plainly show
that Dahir was not charged with any offense, was not a party to the criminal case, and
was not convicted of any crime. The Minnesota appellate court had already
determined that Dahir was not a party to the criminal proceeding such that he was
precluded from litigating that issue in this action. See State v. Twin Cities Care
Servs., No. A17-2070, 2018 WL 3614156, at *1 (Minn. Ct. App. July 30, 2018);
State v. Lemmer, 736 N.W.2d 650, 659 (Minn. 2007) (collateral estoppel precludes
issue where it was identical to one resolved in prior adjudication, there was a final
decision on merits, estopped party was a party or in privity with party, and had full
and fair opportunity to be heard).

       This court finds that neither the district court nor the magistrate plainly erred
by failing to recuse themselves sua sponte based on unfounded assertions of
favoritism, purported animus, adverse rulings, or speculative and conclusory
allegations of potential conflicts of interest. See Fletcher v. Conoco Pipe Line Co.,

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, partially adopting the report and recommendation of the
Honorable Steven E. Rau, late a United States Magistrate Judge for the District of
Minnesota.

                                          -2-
323 F.3d 661, 663 (8th Cir. 2003) (reviewing recusal claims first raised on appeal for
plain error); United States v. Rubashkin, 655 F.3d 849, 858 (8th Cir. 2011) (appellant
who did not move for recusal during trial essentially argued that court erred by not
recusing sua sponte; this court has never found plain error in failure to recuse sua
sponte); United States v. Oaks, 606 F.3d 530, 537 (8th Cir. 2010) (judge is presumed
impartial; party seeking disqualification bears substantial burden of proof).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-